The defendants asked his Honor to charge the jury that unless they were satisfied from the testimony in the case, that the defendants were guilty within the time stated in the bill of indictment, they were entitled to a verdict of not guilty.
His Honor refused so to charge, but told the jury that they were at liberty to consider any acts that had been proved against the defendants within two years next before the finding of the bill. Defendants excepted to the charge.
Verdict against the defendants, and judgment. Defendants appealed.
The court below could not charge the jury *Page 174 
as required; they were not restricted in their inquiry to the time embraced in the indictment, but were at liberty, as directed by his Honor, to take into consideration any acts of the defendants, charged in the bill and proved to have been committed within two years, next before the finding of the indictment or the legal presenting of the offence. At common law it is indispensable that the indictment should fix some certain day at which every material fact, constituting the crime, occurred. The authorities, however, fully show that it is sufficient to prove on the trial, that the offence was committed before the prosecution was commenced. The rule does not apply to cases where time enters into the offence. Time does not enter into the offence here charged, except that time which limits the commencement of the prosecution. His Honor was perfectly correct in telling the jury that if they were satisfied, from evidence, that the defendants were guilty within two years before the finding of the bill of indictment, they should convict them. See Pettijohn v. Williams, ante 33.
PER CURIAM.                                  Judgment affirmed.